
	
		II
		111th CONGRESS
		1st Session
		S. 2864
		IN THE SENATE OF THE UNITED STATES
		
			December 10, 2009
			Mr. Pryor introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide for the enhancement of United States
		  preparedness for outbreaks of infectious disease to protect homeland
		  security.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Defense Against Infectious
			 Diseases Act of 2009.
		2.DefinitionsIn this Act:
			(1)Alternative
			 medical care facilityThe term alternative medical care
			 facility means a site capable of meeting medical surge capacity
			 needs.
			(2)Commissioned
			 corps of the public health serviceThe term Commissioned
			 Corps of the Public Health Service means the Regular Corps and the
			 Reserve Corps of the Public Health Service established under section 203 of the
			 Public Health Service Act (42 U.S.C. 204).
			(3)Medical reserve
			 corpsThe term Medical Reserve Corps means the
			 Medical Reserve Corps established under section 2813 of the Public Health
			 Service Act (42 U.S.C. 300hh–15).
			(4)Medical
			 surgeThe term medical surge means the response
			 capabilities needed for increased demand of medical resources which surpass
			 normal resource capacities or capabilities.
			(5)Metropolitan
			 medical response systemThe term Metropolitan Medical
			 Response System means the Metropolitan Medical Response System
			 established under section 635 of the Post-Katrina Emergency Management Reform
			 Act of 2006 (6 U.S.C. 723).
			(6)Subsistence
			 suppliesThe term subsistence supplies means the
			 food, water, medicine, and sanitation products necessary for subsistence of
			 disaster population and pets.
			(7)Social
			 distancingThe term social distancing means
			 community infection control measures comprised of a variety of
			 non-pharmaceutical strategies designed to limit the transmission of pandemic
			 influenza and other highly infectious diseases and thus permit additional time
			 until sufficient supplies of vaccines, antivirals, or other applicable medical
			 countermeasures become available to support a mass response effort.
			3.State and local
			 government inclusion in planning
			(a)In
			 generalNot later than 30 days after the date of enactment of
			 this Act, the President, or the designee of the President, shall convene a
			 consortium of representatives of State, local, and tribal governments,
			 including representatives of State, local, and tribal intergovernmental and
			 health organizations, to assess the adequacy of guidance for State and local
			 government planning in the National Strategy for Pandemic Flu and the National
			 Strategy for Pandemic Influenza Implementation Plan.
			(b)Update of the
			 strategy and planNot later than 1 year after the convening of
			 the consortium described under subsection (a), and every 4 years thereafter,
			 the President, or the designee of the President, shall convene another
			 consortium with representatives described under that subsection to review and
			 update the National Strategy for Pandemic Flu and the National Strategy for
			 Pandemic Influenza Implementation Plan.
			4.Survey of
			 alternative medical care facilities
			(a)In
			 generalThe Secretary of Health and Human Services, in
			 coordination with the Secretary of Homeland Security, shall conduct a survey to
			 identify appropriate alternative medical care facilities, including academic,
			 military, and private sector venues for the prophylaxis for, and treatment of,
			 infectious diseases outbreaks.
			(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary of
			 Health and Human Services shall submit a report on the survey conducted under
			 subsection (a) to the appropriate committees of the Senate and House of
			 Representatives.
			5.Acquisition and
			 distribution of subsistence suppliesThe Secretary of Homeland Security shall
			 identify the specific resources, including subsistence supplies and personnel,
			 that may be required to support the implementation of strategies for social
			 distancing and medical surge during a federally declared emergency or major
			 disaster to prevent the introduction, transmission, and spread of communicable
			 disease and ensure the proper delivery of crisis and medical care.
		6.Federal
			 preparedness for infectious disease outbreaks and biological
			 attacksNot later than 1 year
			 after the date of enactment of this Act, the Government Accountability Office
			 shall submit a report to the appropriate committees of the Senate and House of
			 Representatives that describes the roles and responsibilities, capabilities,
			 and coordination of Federal assets for medical response to infectious disease
			 outbreaks or biological attacks, including those roles, responsibilities, and
			 capabilities relating to—
			(1)the Office of
			 Health Affairs of the Department of Homeland Security;
			(2)the Metropolitan
			 Medical Response System of the Department of Homeland Security;
			(3)the Office of the
			 Assistant Secretary for Preparedness and Response of the Department of Health
			 and Human Services;
			(4)the Medical
			 Reserve Corps;
			(5)the Commissioned
			 Corps of the Public Health Service; and
			(6)the National
			 Disaster Medical System.
			
